Broyles, C. J.
The accused was tried under an accusation containing two counts. The first count charged the carrying on of “a lottery.” The second count charged the carrying on of “a scheme and device, other than a lottery, for the hazarding of money.” There was a general verdict of “guilty,” which, of course, meant guilty on both counts of the accusation.
The evidence in the ease showed one scheme and device only, and it is obvious that the accused could not be guilty under both counts. If a person stole one animal only, he could not be guilty of stealing a horse and also guilty of stealing some animal other than a horse.
The verdict was contrary to law and the evidence, and the refusal to grant a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.